 Case 2:19-cv-00131-JES-NPM Document 6 Filed 03/22/19 Page 1 of 2 PageID 50



                      IN THE UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF FLORIDA

BARBARA TIDMORE,
AS TRUSTEE OF THE ESTATE OF
WILLIAM TIDMORE
an individual,

       Plaintiff,                                     CASE NO.: 2:19-CV-131-FTM-99MRM


vs.

CERTAIN UNDERWRITERS AT
LLOYD’S, LONDON (THOSE UNDERWRITERS
SUBSCRIBING TO CERTIFICATE OF INSURANCE
NUMBER 1693909)
a foreign entity,

      Defendant.
_________________________________/

                     CERTIFICATE OF INTERESTED PERSONS AND
                       CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court’s interested persons order:

1.     The name of each person, attorney, association of persons, firm, law firm, partnership,
and corporation that has or may have an interest in the outcome of this action – including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

       Certain Underwriters at Lloyd’s, London

       Disability Management Services, Inc.

       Paulino-Grisham, Alicia, Counsel for Plaintiff

       Paulino-Grisham & Chmielarz, P.A., d/b/a DI Law Group, Counsel for Plaintiff

       Tidmore, Barbara, Plaintiff


2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

                                                 1
 Case 2:19-cv-00131-JES-NPM Document 6 Filed 03/22/19 Page 2 of 2 PageID 51




       None known at this time.

3.     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

       None known at this time.

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

       Barbara Tidmore, Plaintiff


        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict. I further certify
that I have inserted “None” if there is no actual or potential conflict of interest.

Dated: March 22, 2019                               DI LAW GROUP
                                                    3201 W. Commercial Blvd., Suite 227
                                                    Fort Lauderdale, Florida 33309
                                                    Telephone: (954) 989-9000
                                                    Facsimile: (954) 989-9999
                                                    Attorney for Plaintiff, TIDMORE

                                                    /s/ Alicia Paulino-Grisham_________
                                                    Alicia Paulino-Grisham (0676926)
                                                    alicia@dilawgroup.com




                                                2
